DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/346,853, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed application does not provide adequate support to recite “the abrasion resistant additive is present in the composition in an amount ranging from 0.25 
The prior-filed application does not provide adequate support to recite “a non-cyclic polyamine which comprises secondary amino groups” in claims 2 and 10.
The prior-filed application does not provide adequate support to recite “the reaction product of an epoxy resin and a polythiol” in claim 18.
The prior-filed application does not provide adequate support to recite “wherein the adhesive layer comprises an adhesion promoter comprising…organic zirconate” in claim 19.
The prior-filed application does not provide adequate support to recite “wherein said rubber replacement article is prepared by 3D-printing the article by forming at least one portion or cross-sectional layer of the article by depositing at least two co-reactive components onto a substrate until the article is fully formed, wherein a first co-reactive component comprises the isocyanate-functional prepolymer (a) and a second co-reactive component comprises the curing agent (b)” in claim 20.
The prior-filed application does not provide adequate support to recite “A rubber replacement article, wherein the rubber replacement article is a vehicle bumper, a vehicle fender, a vehicle hood, a vehicle door, a vehicle panel, vehicle trim, athletic equipment, athletic protective equipment, or an athletic stick component” in claim 22
Therefore, claims 1-2, 4-6, 8, 10-11, 18-20, and 22 are not entitled to the earlier filing date and thus have a filing date of 04 February 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, it is unclear what is meant by “the rubber replacement article comprises a footwear component”. Does it mean that the rubber replacement article is used in footwear? Does it mean there is an additional layer comprising footwear? Clarification is respectfully requested.
Claims 10-13 and 15-19 are rejected due to their ultimate dependency on claim 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) in view of Uchimi et al. (JP 2008-040000 A, “Uchimi”) or Yakulis, Jr., et al. (US 2014/0331520 A1, “’520”) and the evidence provided by Covestro (Desmophen ® NH 1220). It is noted that the teachings of Uchimi are based off a machine translation of the reference included with the Office action mailed 04 May 2021.
With respect to claims 1-2 and 8, Chasser discloses a coating layer comprising a film forming resin and an additive dispersed throughout the film forming resin ([0004]). Chasser further discloses the film forming resin comprises a polyurea and/or a polyurethane ([0005]); polyureas are formed by reacting amines and isocyanates, and polyurethanes are formed by reacting a polyol with isocyanates ([0006]). Chasser additionally discloses the polyamines used include primary and secondary amines and 
Chasser does not disclose wherein the abrasion resistant additive is present in the composition in an amount ranging from 0.25 to 9 percent by weight, based on the total solids weight of the composition.
Uchimi teaches a cleaning blade made from a urethane elastomer having organic particles dispersed in the cleaning blade to improve the elastic modulus ([0040]), and teaches the total content of organic and inorganic particles in the cleaning blade is 1-50% by weight, and the weight ratio of the organic particles to inorganic particles is 1/5 to 5/1 ([0059]). Thus, the amount of organic particles is from 0.167% (organic content + inorganic content = 1%; organic content + 5*organic content = 1%; 6*organic content = 1%; organic content = 1%/6; organic content = 0.167%), to 41.667% (organic content + inorganic content = 50%; organic content + 1/5*organic content = 50%; 6/5*organic content = 50%; organic content = 50%*5/6; organic content = 41.667%) by weight, which overlaps with that presently claimed. While there is no explicit teaching that this is based on the total solids weight of the composition, it is the examiner’s position that given the broad range, there would be significant overlap with the content based on the total solids weight of the composition.
Chasser and Uchimi are analogous inventions in the field of polyurethanes containing organic particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of organic particles in the polyurethane of Chasser to be from 0.25 to 9% by weight as taught by Uchimi in order to improve the elastic modulus of the polyurethane (Uchimi, [0040]).
Alternatively, ‘520 teaches polyurea compositions used for footwear that contain some sort of particulate filler, including organic filler ([0073]). ‘520 further teaches the filler has any form, including particles having a size of 0.01 µm to 1000 µm and provide polyureas improved traction, durability, and/or wear resistance ([0074]).
Chasser and ‘520 are analogous inventions in the field of polyureas containing organic filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurea of Chasser to contain organic filler present in any amount, including that presently claimed, as taught by ‘520 in order to provide a polyurea having improved traction, durability, and wear resistance (‘520, [0074]).
While there is no explicit disclosure from Chasser in view of Uchimi or ‘520 that the coating layer is a rubber replacement article, given that Chasser in view of Uchimi or ‘520 discloses an identical layer as that of the present invention, then it would necessarily inherently be a rubber replacement article as claimed.
With respect to claims 4-5, Chasser discloses the isocyanates, i.e. polyisocyanates, include isophorone diisocyanate (IPDI), cyclohexylene diisocyanate, 4,4’-methylenedicyclohexyl diisocyanate (H12MDI), 1,4-tetramethylene diisocyanate, 1,5-pentamethylene diisocyanate, 1,6-hexamethylene diisocyanate (HDMI), 1,7-
With respect to claim 20, although Chasser in view of Uchimi or ‘520 does not disclose wherein the rubber replacement article is prepared by 3D-printing the article, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chasser in view of Uchimi or ‘520 meets the requirements of the claimed structure, Chasser in view of Uchimi or ‘520 clearly meets the requirements of the present claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) in view of Uchimi et al. (JP 2008-040000 A, “Uchimi”) or Yakulis, Jr., et al. (US 2014/0331520 A1, “’520”) and the evidence provided by Covestro (Desmophen ® NH 1220) as applied to claim 1 above, and further in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”).
With respect to claim 6, Chasser in view of Uchimi or ‘520 does not disclose wherein the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2,500.
Millero teaches curable compositions that form polyureas ([0001]) which contain a curing agent comprising a mixture of polyamines which provide hardness to the cured composition ([0028]). Millero further teaches the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2500 ([0032]).
Chasser in view of Uchimi or ‘520 and Millero are analogous inventions in the field of polyurea curable coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamine curing agent of Chasser in view of Uchimi or ‘520 to be the mixture of polyamines as taught by Millero in order to provide hardness to the cured composition (Millero, [0028]).

Claims 9-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”), Yakulis et al. (US 2010/0076143 A1, “Yakulis”), and the evidence provided by Covestro (Desmophen ® NH 1220).
With respect to claim 9, Chasser discloses a coating layer comprising a film forming resin and an additive dispersed throughout the film forming resin ([0004]). Chasser further discloses the film forming resin comprises a polyurea and/or a polyurethane ([0005]); polyureas are formed by reacting amines and isocyanates, and polyurethanes are formed by reacting a polyol with isocyanates ([0006]). Chasser additionally discloses the polyamines used include primary and secondary amines and mixtures thereof ([0015]), i.e. amines having primary and/or secondary amino groups. Thus, Chasser discloses the film forming resin comprises an isocyanate-functional prepolymer comprising a reaction product of a polyisocyanate and a polyamine having primary and/or secondary amino groups and/or a reaction product of a polyisocyanate and a polyol. Chasser further discloses that other amines are present in the composition, including polyamines such as DESMOPHEN NH1220 and other polyamines in combination ([0018]), i.e. a mixture of polyamines. While there is no explicit disclosure that DESMOPHEN NH1220 and the mixture of amines are a curing 
Chasser does not disclose wherein the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2,500.
Millero teaches curable compositions that form polyureas ([0001]) which contain a curing agent comprising a mixture of polyamines which provide hardness to the cured composition ([0028]). Millero further teaches the curing agent comprises 5 to 50 percent by weight of an aliphatic polyamine having an amine equivalent weight of 125 to 250, and 50 to 95 percent by weight of an aliphatic polyamine having an amine equivalent weight of 900 to 2500 ([0032]).
Chasser and Millero are analogous inventions in the field of polyurea curable coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyamine curing agent of Chasser to be the mixture of polyamines as taught by Millero in order to provide hardness to the cured composition (Millero, [0028]).
Chasser in view of Millero does not disclose wherein the coating layer comprises a footwear component.
Yakulis teaches a coating composition comprising polyurea and polyurethane ([0017]) and is applied to footwear ([0011]) and teaches that outsoles are often made from rubber ([0008]).
Chasser in view of Millero and Yakulis are analogous inventions in the field of polyurea and polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compressible coating layer, i.e. rubber replacement article, of Chasser in view of Millero in footwear as taught by Yakulis.
With respect to claim 10, Chasser discloses that other amines are present in the composition, including polyamines such as DESMOPHEN NH1220 and other polyamines in combination ([0018]), i.e. a mixture of polyamines. While there is no explicit disclosure that DESMOPHEN NH1220 and the mixture of amines are a curing agent, given that DESMOPHEN NH1220 is noted as a non-cyclic polyamine comprising secondary amino groups in the instant specification (see [0024-0025]), then the mixture of polyamines and DESMOPHEN NH1220 would necessarily inherently be a curing agent. As further evidenced by Covestro, DESMOPHEN NH1220 has an amine value, of 240-248 and equivalent weight of approximately 234 (Covestro, page 1, “Characteristic data”, “Amine value” and “Other data Property” “Equivalent weight”),, which falls within the range presently claimed.
With respect to claims 12-13, Chasser discloses the isocyanates, i.e. polyisocyanates, include isophorone diisocyanate (IPDI), cyclohexylene diisocyanate, 4,4’-methylenedicyclohexyl diisocyanate (H12MDI), 1,4-tetramethylene diisocyanate, 1,5-pentamethylene diisocyanate, 1,6-hexamethylene diisocyanate (HDMI), 1,7-heptamethylene diisocyanate, 2,2,4- and 2,4,4-trimethylhexamethylene diisocyanate, 1,10-decamethylene diisocyanate, and 2-methyl-1,5-pentamethylene diisocyanate, and mixtures thereof ([0009]). While there is no explicit disclosure that these polyisocyanates are aliphatic, given that they are identical to those of the present invention (see instant specification, [0015]), then they would necessarily inherently be aliphatic. Further, while there is no explicit disclosure that the isocyanates, i.e. isocyanate-functional prepolymer, has an isocyanate equivalent weight greater than 300, given that Chasser discloses identical components as that of the present invention, 
With respect to claims 15-16, Chasser discloses the use of thermoplastic additives such as polyethylene and/or polypropylene beads having an average particle size of 1 µm or greater ([0025]); although there is no explicit disclosure of the volume average particle size being at least 5 microns, given the broad particle size range disclosed by Chasser, then there would necessarily be overlap of the volume particle size. While there is no explicit disclosure that the polyethylene and/or polypropylene beads are abrasion resistant additives, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be abrasion resistant additives as claimed. Further, while there is no explicit disclosure that the polyethylene and/or polypropylene beads are chemically inert, untreated, and uncoated particles, given that they are identical to that of the present invention (see instant specification, [0033]), then they would necessarily inherently be chemically inert, untreated, and uncoated particles as claimed.
With respect to claim 17, Chasser discloses the coating layer demonstrates a dry film thickness of 8 mils (203.2 µm) or greater ([0004]), which overlaps with that presently claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”), Yakulis et al. (US 2010/0076143 A1, “Yakulis”), and the evidence provided by Covestro (Desmophen ® NH 1220), as applied to claim 9 above, and Uchimi et al. (JP 2008-040000 A, “Uchimi”) or Yakulis, Jr., et al. (US 2014/0331520 A1, “’520”). It is noted that the teachings of Uchimi are based off a machine translation of the reference included with the Office action mailed 04 May 2021.
With respect to claim 11, while Chasser in view of Millero and Yakulis teaches a footwear component containing abrasion resistant additive, Chasser in view of Millero and Yakulis does not teach wherein the abrasion resistant additive is present in an amount ranging from 0.25 to 9 percent by weight, based on the total solids weight of the composition.
Uchimi teaches a cleaning blade made from a urethane elastomer having organic particles dispersed in the cleaning blade to improve the elastic modulus ([0040]), and teaches the total content of organic and inorganic particles in the cleaning blade is 1-50% by weight, and the weight ratio of the organic particles to inorganic particles is 1/5 to 5/1 ([0059]). Thus, the amount of organic particles is from 0.167% (organic content + inorganic content = 1%; organic content + 5* organic content = 1%; 6*organic content = 1%; organic content = 1%/6; organic content = 0.167%),  to 41.667% (organic content + inorganic content = 50%; organic content + 1/5*organic content = 50%; 6/5*organic content = 50%; organic content = 50%*5/6; organic content = 41.667%) by weight, which overlaps with that presently claimed. While there is no explicit teaching that this is based on the total solids weight of the composition, it is the examiner’s position that given the broad range, there would be significant overlap with the content based on the total solids weight of the composition.
Chasser in view of Millero and Yakulis and Uchimi are analogous inventions in the field of polyurethanes containing organic particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of organic particles in the polyurethane of Chasser in view of Millero and Yakulis to be from 0.25 to 9% by weight as taught by Uchimi in order to improve the elastic modulus of the polyurethane (Uchimi, [0040]).
Alternatively, ‘520 teaches polyurea compositions used for footwear that contain some sort of particulate filler, including organic filler ([0073]). ‘520 further teaches the filler has any form, including particles having a size of 0.01 µm to 1000 µm and provide polyureas improved traction, durability, and/or wear resistance ([0074]).
Chasser in view of Millero and Yakulis and ‘520 are analogous inventions in the field of polyureas containing organic filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurea of Chasser in view of Millero and Yakulis to include organic filler present in any amount, including that presently claimed, as taught by ‘520 in order to provide a footwear component made of polyurea having improved traction, durability, and wear resistance (‘520, [0074]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) in view of Millero, Jr., et al. (US 2012/0130039 A1, “Millero”), Yakulis et al. (US 2010/0076143 A1, “Yakulis”), and the evidence provided by Covestro (Desmophen ® NH 1220), as applied to claim 9 above, Lai (CN 107474764 A) and the evidence provided by Elshereski et al. (Review of titanate coupling agents and their application for dental composite fabrication, “Elshereski”). It is noted that the teachings of Lai are based off a machine translation of the reference included with this action.
With respect to claims 18-19, Chasser in view of Millero and Yakulis teaches the rubber replacement article is used as part of the sole of a footwear component (Yakulis, [0076]), but does not teach wherein the rubber replacement further comprises an adhesive layer applied to at least one surface of the footwear component, wherein the adhesive layer comprises an adhesion promoter, wherein the adhesion promoter comprises organic titanate.
Lai teaches an adhesive used to connect shoe soles and shoe uppers ([0010]), i.e. the soles of footwear to the uppers of footwear. Lai further teaches the adhesive contains titanate coupling agent ([0011]), i.e. titanate adhesion promoter. While there is no explicit teaching that the titanate adhesion promoter is an organic titanate, as evidenced by Elshereski, “Titanate coupling agents (TCAs) are organometallic interface chemicals that contain titanium. These compounds are usually employed in the polymer industry to strengthen polymeric composites by improving the affinity of the particles to the matrix” (Elshereski, page 1, “Introduction”, last paragraph of column 1 – top of column 2). Thus, the titanate coupling agent, i.e. titanate adhesion promoter, of Lai is an organic titanate adhesion promoter.
Chasser in view of Millero and Yakulis and Lai are analogous inventions in the field of footwear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear component of Chasser in view of Millero and Yakulis to be attached to other layers of a footwear component using an adhesive layer containing organic titanate adhesion promoter as taught by Lai in order to connect shoe soles and shoe uppers (Lai, [0010]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chasser et al. (US 2009/0092811 A1, “Chasser”) and the evidence provided by Covestro (Desmophen ® NH 1220).
With respect to claim 22, Chasser discloses a coating layer comprising a film forming resin and an additive dispersed throughout the film forming resin ([0004]). Chasser further discloses the film forming resin comprises a polyurea and/or a polyurethane ([0005]); polyureas are formed by reacting amines and isocyanates, and polyurethanes are formed by reacting a polyol with isocyanates ([0006]). Chasser additionally discloses the polyamines used include primary and secondary amines and mixtures thereof ([0015]), i.e. amines having primary and/or secondary amino groups. Thus, Chasser discloses the film forming resin comprises an isocyanate-functional prepolymer comprising a reaction product of a polyisocyanate and a polyamine having primary and/or secondary amino groups and/or a reaction product of a polyisocyanate and a polyol. Chasser further discloses that other amines are present in the composition, including polyamines such as DESMOPHEN NH1220 and other polyamines in combination ([0018]), i.e. a mixture of polyamines. While there is no explicit disclosure that DESMOPHEN NH1220 and the mixture of amines are a curing .

Response to Arguments
Due to the amendment to claims 5 and 13, the claim objections to claims 5 and 13 are withdrawn.
Due to the amendment to claim 19, the 35 U.S.C. 112(b) rejection of claim 19 is withdrawn. However, the claim remains rejected under 35 U.S.C. 112(b) due to its dependency on claim 9.
Due to the cancellation of claims 3, 7, and 14, the 35 U.S.C. 112(b) rejection of claim 14 is withdrawn, and the 35 U.S.C. 103 rejections of claims 3, 7, and 14 are withdrawn.
Due to the amendment to claim 1, the non-statutory double patenting rejections of claims 1, 8-9 and 17 are withdrawn. 
Applicant's arguments filed 04 August 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(b) rejection of claim 9, Applicant argues one of ordinary skill in the art would be able to readily determine the metes and bounds of claim 9 based off the numerous examples of “footwear components”. The examiner respectfully disagrees.
In response to Applicant’s argument that claim 9 is not indefinite, the examiner disagrees. The language of claim 9 remains confusing. The claim recites “A rubber replacement article, wherein the rubber replacement article comprises a footwear component…” Does this means the rubber replacement article’s end use is as a footwear component? Or does this mean there are at least two layers, one being the rubber replacement article and the other being a footwear component? The scope of the claim is unclear, and thus the 35 U.S.C. 112(b) rejection of claims 9-13 and 15-19 are maintained.
Regarding the rejections over Chasser in view of Uchimi or ‘520 and the evidence provided by Covestro,
In response to Applicant’s argument that there is no teaching of a rubber replacement article in Chasser and that the coating layer of Chasser is not the same as an article, this is not found persuasive. The claim only broadly requires a rubber replacement article and places no limitation on the presence or lack of additional layers. Thus, the coating layer of Chasser in view of Uchimi or ‘520, even though there may be no explicit disclosure of the coating layer being a rubber replacement article, being made from the same materials as that presently claimed would be a rubber replacement article as claimed. Applicant has not provided any evidence, i.e. data, showing that the coating layer of Chasser in view of Uchimi or ‘520 is different from an article or a rubber replacement article.
In response to Applicant’s argument that Chasser and Uchimi are non-analogous art, while Chasser and Uchimi may be directed towards different end uses, the fact remains that both Chasser and Uchimi disclose polyurethanes containing organic particles, and thus one of ordinary skill in the art would modify the content of the organic particles in the polyurethane of Chasser to be from 0.25 to 9% by weight as taught by Uchimi in order to improve the elastic modulus of the polyurethane (Uchimi, [0040]) for the reasons set forth above.
In response to Applicant’s argument that Chasser nor ‘520 do not teach an amount of abrasion resistant additive, this is not found persuasive. While the examiner acknowledges there is no teaching regarding amounts of the abrasion resistant additive, the fact remains that ‘520 teaches organic filler provide polyureas with improved traction, durability, and/or wear resistance (‘520, [0074]). Chasser and ‘520 are analogous inventions in the field of polyureas containing organic filler. Therefore, it 
Regarding the 35 U.S.C. 103 rejections over Chasser in view of Yakulis, Millero, and the evidence provided by Covestro, Applicant argues the rejection is not a valid rejection under 35 U.S.C. 103. Specifically, Applicant argues Chasser does not disclose a rubber replacement article, and that the coating layer of Chasser is not a rubber replacement article and is not the same as an article. Applicant additionally argues Millero is drawn to compositions ideally suited for extreme temperatures and that footwear is not typically known to be exposed to the extreme temperatures the coating compositions of Millero are designed for such that one of ordinary skill in the art would not look to Millero to remedy the deficiencies of Chasser and Yakulis. The examiner respectfully disagrees.
In response to Applicant’s argument that there is no teaching of a rubber replacement article in Chasser and that the coating layer of Chasser is not the same as an article, this is not found persuasive. The claim only broadly requires a rubber replacement article and places no limitation on the presence or lack of additional layers. Thus, the coating layer of Chasser in view of Yakulis and Millero, even though there may be no explicit disclosure of the coating layer being a rubber replacement article, being made from the same materials as that presently claimed would be a 
In response to Applicant’s argument that Millero is drawn to compositions useful at extreme temperatures such that one of ordinary skill in the art would not look to Millero to remedy the deficiencies of Chasser and Yakulis, this is not found persuasive. The motivation to use Millero was not due to its extreme temperature ability, but rather that the polyamine curing agents provide hardness to the cured composition (Millero, [0028]). Further, footwear is known to be used at extreme temperatures, such as polar expeditions, mountaineering, etc., which would expose the footwear to extreme temperatures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787